Citation Nr: 1549501	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-11 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a brain tumor, status post left frontal temporal craniotomy.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
In his May 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In August 2015, a hearing was scheduled.  However, that same month the Veteran withdrew his request for a hearing before the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

In January 2015, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of a private attorney.  In July 2015, the attorney moved to withdraw as his representative.  The Board granted that motion in October 2015.  Accordingly, the Veteran is currently proceeding pro se.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2007, the Board denied a claim for service connection for residuals of a brain tumor on the finding that the Veteran's brain tumor clearly and unmistakably pre-existed service and was not aggravated by service; that any permanent increase in severity of the pre-existing brain tumor was due to the natural progression of the disease; and the evidence did not demonstrate that residual of a brain tumor were related to his active service.
 
2.  The evidence received since the Board's April 2007 decision, which denied a claim of entitlement to service connection for residuals of a brain tumor, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied service connection for residuals of a brain tumor is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100(a), 20.1103 (2015). 

2.  The evidence received subsequent to the April 2007 Board decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for residuals of a brain tumor have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An April 2007 Board decision denied service connection for residuals of a brain tumor on the bases that Veteran's brain tumor clearly and unmistakably pre-existed service and was not aggravated by service; that any permanent increase in severity of the pre-existing brain tumor was due to the natural progression of the disease; and the evidence did not demonstrate that residuals of a brain tumor were related to his active service.

Although the RO declined to reopen the claim in a December 2010 rating decision, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2015).  Since the Chairman of the Board did not order reconsideration of the Board's April 2007 decision, and the Veteran did not appeal that decision, that decision became final.  38 C.F.R. § 20.1100 (2015).

The Veteran most recently submitted his application to have the previously denied claim reopened in July 2010.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  The standard is low.  However, it must be met to reopen the claim. 

The pertinent evidence of record at the time of the April 2007 Board decision included the Veteran's DD Form 214, service treatment records (STRs); VA and private treatment records; a February 2004 Travel Board hearing transcript, a January 1985 personal hearing transcript, the report of a March 2005 VA examination; a September 1982 Board decision denying entitlement to service connection for a brain tumor; and statements in support of the claim.

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for his brain tumor is a nexus between his current disability and service, including a finding that his pre-existing brain tumor was aggravated by his active service.

The evidence received since the April 2007 Board decision consists of an August 2009 petition for a writ of certiorari to the United States Supreme Court, which was denied in January 2010;a July 2010 statement in support of claim; congressional correspondence dated in July and August 2010; statements in support of the claim; and VA treatment records dated from September 2006 to January 2010 which confirm diagnoses of and treatment for the disability (the fact that the Veteran has this problem has never been disputed); the Veteran's written statements (reiterating prior contentions that his claimed disability is related to his service); and other procedural documents submitted to perfect the appeal.  The evidence significantly fails to provide a medical nexus between his current residuals of a brain tumor and service.  The additional evidence merely reiterates assertions previously made by the Veteran (they are not new contentions).  In essence, the Veteran asserts that his disability is related to service.  This contention is not new.  He is, unfortunately, only restating his prior claim.  While the Board fully comprehends the Veteran's position in this case, this restating is not new and material evidence. 

The Veteran's written assertions are duplicative of evidence that was already of record in April 2007.  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disability is related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for the claimed disability in a way that raises a reasonable possibility of substantiating the claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claim once again without providing new and material evidence. 

In this regard, the Veteran has offered the argument that the Board failed to apply the presumption of aggravation standard pursuant to Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) as "new and material evidence" in support of his request to reopen his previously denied claim for service connection for a brain tumor.  If the Veteran believes that the Board failed to consider all the evidence or misapplied the law to the facts in its denial, he may bring a claim for CUE (clear and unmistakable error) to the prior Board decision (which the Board finds has not been raised).  However, it is important for the Veteran to understand that the standard for finding CUE in a prior Board decision is high. 

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for residuals of a brain tumor has not been received.  As such, the Board's April 2007 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that an October 2010 letter is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denial and the evidence that would be considered new and material. Moreover, the October 2010 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Finally, the Board notes that, in the absence of new and material evidence, there is no question requiring an examination or opinion. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence has not been received sufficient to reopen the claim of entitlement to service connection for a brain tumor; the claim is not reopened.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


